— Order unanimously affirmed without costs. Memorandum: Defendant, County of Erie, in moving for summary judgment dismissing this personal injury action arising out of an automobile accident on a county highway, relied upon the principle of limited immunity enunciated in Weiss v Fote (7 NY2d 579, rearg denied 8 NY2d 934). That reliance was inappropriate because defendant failed to show that its decision not to install a snow fence was the product of an adequate study. Whether defendant was negligent and, if so, whether that negligence was the proximate cause of plaintiff’s injuries, cannot be decided until all of the facts are developed at trial. (Appeal from Order of Supreme Court, Erie County, McGowan, J. — Summary Judgment.) Present — Doerr, J. P., Boomer, Green, Pine and Balio, JJ.